Opinion by
Dallinger, J.
In accordance with stipulation of counsel and on the authority of New York Merchandise Co. v. United States (8 Cust. Ct. 209, C. D. 607) the brass base shells in question were held dutiable as parts of articles having as an essential feature an electrical element or device, such as signs, at 35 percent under paragraph 353 as claimed. It was also stipulated that the metal banks in question are not plated and that they are similar in all material respects to those the subject of Abstract 42749. In accordance therewith they were held dutiable as hollow ware at 40 percent under paragraph 339 as claimed.